UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to KRAIG BIOCRAFT LABORATORIES, INC. (Exact Name of Registrant as Specified in Charter) Wyoming 83-0459707 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (517) 336-0807 (Address of Principal Executive Offices) (Registrant’s Telephone Number) (Former name and address, if changed since last report) Copies to: Hunter Taubman Fischer LLC 1450 Broadway, 26th Floor New York, NY 10018 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes o No þ As of August 11, 2015, there were 690,640,248 shares of the issuer’s common stock, no par value per share, outstanding, and 2 shares of preferred stock, no par value per share, outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Financial Statements: 3 Condensed Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 3 Condensed Statements of Operations (Unaudited) for the three and six month periods ended June 30, 2015 and 2014 4 Condensed Statements of Stockholders’ Deficit (Unaudited) for the six months ended June 30, 2015 and the year ended December 31, 2014 5 Condensed Statements of Cash Flows (Unaudited) for the six month period ended June 30, 2015 and 2014 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION Item 1. Legal proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 5. Other information 25 2 PART I ITEM 1. FINANCIAL STATEMENTS Kraig Biocraft Laboratories, Inc. Condensed Balance Sheets (Unaudited) ASSETS June 30, December 31, Current Assets Cash $ $ Prepaid expenses Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Royalty agreement payable - related party Accounts payable and accrued expenses- related party Total Current Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock Series A,no par value; 2 and 2 shares issued and outstanding, respectively Common stock Class A,no par value; unlimited shares authorized, 681,579,159and 673,974,429 shares issued and outstanding, respectively Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively Additional paid-in capital Accumulated Deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes which are an integral part of these unaudited condensed financial statements. 3 Kraig Biocraft Laboratories, Inc. Condensed Statements of Operations (Unaudited) For the Three Months Ended For the SixMonths Ended June 30, June 30, June 30, June 30, Revenue $
